97 F.3d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray D. FERRARI, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 96-3121.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1996.

Before:  KEITH, NORRIS, and DAUGHTREY, Circuit Judges.

ORDER

1
Ray D. Ferrari appeals a district court judgment affirming the Commissioner's denial of his application for social security disability insurance benefits.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Ferrari filed an application for social security disability insurance benefits alleging that he suffered from a back condition.  Following a hearing, an administrative law judge (ALJ) determined that Ferrari was not disabled because he could perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


3
Ferrari then filed a complaint seeking review of the Commissioner's decision.  The district court affirmed the denial of benefits and granted judgment to the Commissioner.


4
Ferrari argues that the case should be remanded back to the Commissioner for evaluation of a possible mental impairment.  Ferrari claims that the ALJ erred in failing to fully develop the record as to whether or not he suffered a mental impairment.  The ALJ has a duty to provide a full and fair hearing.   Lashley v. Secretary of Health and Human Servs., 708 F.2d 1048, 1051 (6th Cir.1983).  However, the record shows that Ferrari's counsel did not raise the mental issue before the Commissioner.  As the issue was not raised at the administrative level, Ferrari is not entitled to a remand.   See Sizemore v. Secretary of Health and Human Servs., 865 F.2d 709, 711 n. 2 (6th Cir.1988) (per curiam).


5
The district court found sufficient evidence in the record to support the Commissioner's decision to deny disability benefits.  Our review of the record finds sufficient evidence as well.


6
Accordingly, we affirm the district court's judgment.